The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2015

                                      No. 04-14-00904-CR

                                Jonathan Matthew ESCOBEDO,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-09-0117-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
       On April 6, 2015, this court entered a late brief notice to appellant. Appellant’s attorney
responded stating, he had filed a motion to withdraw in the trial court that was still pending. On
June 4, 2015, this court received a supplemental clerk’s records containing the trial court’s order
granting counsel’s motion to withdraw, and on June 9, 2015, received the trial court’s
appointment of appellate counsel.

        It is therefore ORDERED that appellant’s brief is due within thirty days from the date
this order is signed.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court